DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 11-12, the claim recites “in order to move the mixer in dependence on movement initiated via the handle.”  This language is very awkward and confusing.  The Examiner suggests that this limitation be amended to recite “in order to move the mixer by movement of the handle.”  Appropriate correction is required.
Claim 16 uses similar language in line 12.  The Examiner suggests that claim 16 be amended to recite “moving the mixer by moving the handle.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as a drive interface formed by a tight fit respectively a force fit" (lines 3-4) renders the claim indefinite because it is unclear whether the limitations following the phrase “such as” are part of the claimed invention.  See MPEP § 2173.05(d).  It is also not clear what is meant by “respectively a force fit.”  This appears to be an example of a “tight fit,” and so it is not clear what is required by the claim.  The Examiner suggests that the entire “such as” limitation be deleted, as it appears to merely be an example of the structure recited in the first part of the claim.
Claim 7 recites “the mixer within said mixing shaft” in lines 2-3.  Based on claim 1 and the instant figures, the mixer does not appear to be within the mixing shaft.  The mixer is attached to the mixing shaft and within the cartridge.  This limitation needs to be clarified.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greter et al. (US PGPub 2016/0128752, hereinafter Greter).
Regarding claim 1, Greter discloses a mixing and dispensing system for a two-component material, such as a bone cement (paragraph 0001), the mixing and dispensing system comprising:
a cartridge (figure 3, container 10) having a piston driving end (at holding flange 14) and an outlet end (at spout 91) and a chamber formed therebetween (within wall 12) for storage of at least a first component of the two-component material;
a piston (piston 20) arranged moveable to and fro between the piston driving end and the outlet end and stored initially at the piston driving end;
a mixer (mixing element 60) arranged within the chamber between the piston and the outlet end, the mixer being moveable relative to the piston and the chamber; and
a handle (actuating element 70) connected to the mixer via a mixing shaft (mixing rod 61),
the mixing shaft extending through the piston from the piston driving end in a direction of the outlet end in order to move the mixer in dependence on movements initiated via the handle, and the handle being detachable from the mixing shaft via a connector (see figures 3 and 4, fastening region 71).
Regarding claim 2, Greter discloses the handle comprising a rod (figure 8, latching lug 74) and the rod is detachable from the mixing shaft via said connector (see figure 8).
Regarding claim 3, Greter discloses the connector being part of a drive interface for applying translational as well as rotational forces at the mixer via said rod and mixing shaft, such as a drive interface formed by a tight fit respectively a force fit (paragraph 0026 indicates that the mixing element can be translated and rotated; paragraph 0034).
Regarding claim 4, Greter discloses the rod (figure 8, lugs 74) comprising elements that are more flexible than the mixing shaft at the connector (paragraphs 0073 and 0074).  The cited text indicates that the rod bends when engaged with indentations 62 on mixing rod 61, indicating that they are more flexible than the shaft.
Regarding claim 5, Greter discloses the connector comprising one or more buttons (figure 8, locking element 80) capable of being depressed to disengage the handle form the mixing shaft (paragraph 0068).
Regarding claim 6, Greter discloses the connector (figure 8, fastening region 71) being arranged outside of the cartridge (see figure 3).
Regarding claim 7, Greter discloses the rod (figure 8 lugs 74) extending from the handle (actuating element 70) beyond the connector towards the mixer within said mixing shaft (see figure 3).
Regarding claim 8, Greter discloses the handle (figure 3, actuating element 70) being arranged at least substantially perpendictular to the mixing shaft (mixing rod 61).  As can be seen in the figure, the handle is circular with its central axis arranged perpendicular to the shaft, meeting the claim.
Regarding claim 9, Greter discloses the mixing shaft being journaled by said piston (see figure 3, mixing rod 61 and piston 20).
Regarding claim 10, Greter discloses the rod being journaled by said mixing shaft (see figure 8).
Regarding claim 11, Greter discloses the mixer being movable along a longitudinal axis between the piston and the outlet end and being rotatable around the longitudinal axis (paragraph 0026).
Regarding claim 12, Greter discloses the piston being releasably locked in a storage position at the piston driving end (see figures 3 and 4; piston is held in place via sealing elements 20), and the piston is moveable via a dispensing mechanism (figure 5, spindle 30) following release of the piston from the storage position for dispensing said two-component material from said cartridge (see figure 7).
Regarding claim 15, Greter discloses the outlet end (figure 5, discharging spout 91) comprises a first interface (figure 7, threads can be seen within spout 91) via which an ampoule container and a dispensing outlet are capable of being releasably connected to the cartridge (the container and dispensing outlet are not positively claimed; the threads would allow for the attachment of such structures, meeting the claim).
Regarding claim 16, Greter discloses a method of mixing and dispensing material from a mixing and dispensing system, the mixing and dispensing system comprising
a cartridge (figure 3, container 10) having a piston driving end (at holding flange 14) and an outlet end (at spout 91) and a chamber formed therebetween (within wall 12) for storage of at least a first component of the two-component material;
a piston (piston 20) arranged moveable to and fro between the piston driving end and the outlet end and stored initially at the piston driving end;
a mixer (mixing element 60) arranged within the chamber between the piston and the outlet end, the mixer being moveable relative to the piston and the chamber; and
a handle (actuating element 70) connected to the mixer via a mixing shaft (mixing rod 61),
the mixing shaft extending through the piston from the piston driving end in a direction of the outlet end (see figure 3), the method comprising:
moving the mixer in dependence on movements initiated via the handle (paragraphs 0026 and 0027); and
detaching the handle from the mixing shaft via a connector (see figures 4 and 8).
Regarding claim 17, see the rejections of claim 4 and 5.
Regarding claim 18, Greter discloses a threaded dispenser (figure 5, spindle 30 and external thread 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Greter et al. (US PGPub 2016/0128752, hereinafter Greter) in view of Smith et al. (US PGPub 2016/0016134, hereinafter Smith).
Regarding claims 13 and 14, Greter is silent to a mixer as recited.  Smith teaches a mixing and dispensing system (figure 1) including a mixer (mixing head 8) comprising two or more vanes (figure 3A, blades 15A-C) extending radially outward from a mixing shaft (see figure 2), said two or more vanes being connected to an outer ring (blade ring 25).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Greter with the mixer of Smith because the simple substitution of one known mixer for another would have provided only the expected result of allowing for mixing of material in the apparatus, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sattig et al. (US PGPub 2017/0028369), Vogt (US PGPub 2016/0015854), Anderson et al. (US PGPub 2014/0378937), and Greter (US PGPub 2014/0098629) all disclose mixing and dispensing systems for bone cement having a piston, a mixer, and a handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774